Citation Nr: 0733767	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-25 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from April 1963 to April 1968 
and from February 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of 
Providence, Rhode Island, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has developed PTSD as a result 
of his experiences in Vietnam.  

A review of the June 2004 rating decision which denied 
entitlement to service connection for PTSD and the June 2005 
statement of the case show that entitlement to service 
connection for PTSD was denied on the basis that the veteran 
did not have a current diagnosis of this disorder.  As the 
veteran did not have a current diagnosis of PTSD at the time 
of the June 2004 rating decision, the RO was not required to 
seek evidence that would tend to verify the existence of the 
veteran's claimed in-service stressors, or of a nexus between 
those stressors and the veteran's claimed PTSD.  
Understandably, the RO made the decision to forward the 
veteran's claim to the Board without further development.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F.3d 1328 (1997).  

When the veteran's claim was forwarded to the Board in 
January 2006, he was provided with a letter which notified 
him he had 90 days in which to submit additional evidence 
concerning his appeal.  

Subsequent to the January 2006 certification of the veteran's 
appeal to the Board, a copy of a 21 Day Certificate from the 
Coatesville, Pennsylvania, Veterans Affairs Medical Center 
(VAMC) was received at the RO in October 2006.  This stated 
that the veteran had been hospitalized for 21 consecutive 
days beginning September 26, 2006, and that the primary 
diagnosis for this period was PTSD.  This evidence was 
forwarded to the Board in November 2006.  

In June 2007, the Board received a copy of the 
hospitalization report for admission noted in the 21 Day 
Certificate.  This showed that the veteran had been 
hospitalized from September 2006 to November 2006.  The 
diagnosis was PTSD.  Furthermore, the examiner noted that the 
veteran had intrusive recollections of traumatic experiences, 
which included Vietnam service.  

The Board notes that this evidence was received after the 90 
day period to submit new evidence had expired.  However, one 
of the exceptions that would allow admission of additional 
evidence more than 90 days after the transfer of an appeal to 
the Board is the discovery of evidence that was not available 
prior to the expiration of the period.  In this case, the 
evidence submitted by the veteran is pertinent to his claim, 
and it did not exist prior to the end of the 90 day period.  
Therefore, good cause has been shown to allow the admission 
of the additional evidence.  38 C.F.R. § 20.1304(b).  

Given the nature of the information contained in the 
hospitalization report for the period from September 2006 to 
November 2006, the Board believes that additional development 
must be completed prior to reaching a decision in this case.  
The additional evidence includes a confirmed diagnosis of 
PTSD.  The absence of this diagnosis was the basis of the 
original denial of the veteran's claim, as well as the 
failure to seek relevant evidence.  The Board must notify the 
veteran that evidence of a confirmed stressor during active 
service and evidence of a nexus between the stressor and his 
current diagnosis must be submitted in order to prevail in 
his claim.  Furthermore, VA has an obligation to assist the 
veteran in the development of evidence related to these 
factors.  38 C.F.R. § 3.159(b).  

The record indicates that the veteran had service in Vietnam.  
He was provided with a November 2003 letter which provided 
him with much of the notification required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  This letter also 
included a form which requested that the veteran submit 
information pertaining to the in-service stressors he 
believed led to his PTSD.  The veteran did not reply to this 
letter.  However, he did describe stressors to the August 
2005 VA examiner.  These included exposure to an enemy attack 
on his base, exposure to mortar and rocket fire, seeing 
bodies after these attacks, and seeing bodies loaded on 
airplanes to be flown back to the United States.  The veteran 
did not provide the dates of these attacks or the names of 
any casualties, but he did provide the name of the base at 
which he was stationed.  The veteran said he was stationed at 
Than Sun Nhut during this period.  The veteran also informed 
the examiner at the hospitalization which began in September 
2006 that he had served in Vietnam from March 1967 to March 
1968.  He had been stationed with the 12th Air Commando team 
at Bien Hoa, and the 19th Air Commando team in Ton Son Nhut.  

The Board notes that no action has been taken to assist the 
veteran in the development of evidence that would tend to 
support the occurrence of his claimed stressors.  Moreover, 
his personnel records are not contained in the claims folder.  
The Board finds that an attempt to verify the veteran's 
claimed stressors should be made prior to reaching a decision 
in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the complete records 
pertaining to the veteran's 
hospitalization at a VA facility from 
September 2006 to November 2006 and 
associate them with the claims folder.  
In addition, obtain any other treatment 
records dated from 2006 to the present 
and associate them with the claims 
folder.  

2.  Obtain the veteran's personnel 
records and associate them with the 
claims folder.  

3.  Provide the veteran with 
notification that evidence of a 
confirmed stressor in service and 
evidence of a nexus between the 
stressor and his current diagnosis of 
PTSD is required in order to establish 
service connection for this disability.  
He should then be requested to submit 
additional information regarding his 
claimed stressors.  The veteran should 
be informed that information pertaining 
to the dates of the stressors, the 
location of the stressors, the names of 
other people involved, and his unit is 
of vital importance in obtaining 
evidence that would tend to verify the 
occurrence of his claimed stressors.  
The veteran should then be provided 
with an adequate period to reply.  

4.  Regardless of whether or not the 
veteran replies to the information 
requested regarding his claimed 
stressors, attempt to verify the 
occurrence of any stressor reported by 
the veteran.  This includes any 
stressor reported in the veteran's 
reply, as well as the stressors noted 
in the August 2005 VA examination.  
Take all steps necessary to verify 
these stressors, to including 
contacting the U.S. Army & Joint 
Services Records Research Center 
(formerly known as USASCRUR) and 
requesting relevant information such as 
unit histories and reports of the units 
and bases to which the veteran was 
assigned.  

5.  If evidence is received that tends to 
establish the occurrence of one or more 
of the veteran's claimed stressors, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his PTSD.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should be provided with information 
pertaining to the veteran's confirmed 
stressors.  After the completion of the 
examination and review of the claims 
folder and information pertaining to the 
confirmed stressors, the examiner should 
be requested to express the following 
opinions: 1) Does the veteran have a 
current diagnosis of PTSD?  2) If the 
veteran is found to have a current 
diagnosis of PTSD, is it as likely as not 
that his PTSD is the result of one or 
more of the confirmed in-service 
stressors?  3) If the veteran does not 
have PTSD, does he have any other chronic 
psychiatric disabilities?  4) If the 
veteran has a psychiatric disability 
other than PTSD, is it as likely as not 
that this disability is the result of the 
veteran's active service?  The reasons 
and bases for all opinions should be 
included.  

6.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board if otherwise in 
order. 

The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



